

	

		II

		109th CONGRESS

		2d Session

		S. 2313

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Durbin (for himself

			 and Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to permit

		  medicare beneficiaries enrolled in prescription drug plans and MA–PD plans that

		  change their formularies or increase drug prices to enroll in other

		  plans.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Medicare Drug Honest Pricing Act

			 of 2006.

		2.Permitting medicare

			 beneficiaries enrolled in prescription drug plans and MA–PD plans that change

			 their formularies or increase drug prices to enroll in other plans

			(a)Special

			 enrollment period

				(1)In

			 generalSection 1860D–1(b)(3)

			 of the Social Security Act (42 U.S.C. 1395w–101(b)(3)) is amended by adding at

			 the end the following new subparagraphs:

					

						(F)Enrollment under plans that change

				their formulariesIn the case of a part D eligible individual who

				is enrolled in a prescription drug plan that uses a formulary, if the plan

				removes a covered part D drug from its formulary or changes the preferred or

				tiered cost-sharing status of such a drug and the individual is adversely

				affected by such change, there shall be a 60-day special enrollment period for

				the individual beginning on the date on which the individual receives a notice

				of such removal or change.

						(G)Enrollment under plans that increase

				negotiated pricesIn the case of a part D eligible individual who

				is enrolled in a prescription drug plan in which the negotiated price used for

				payment for any covered part D drug increases by 10 percent or more from the

				negotiated price used for payment for the drug as of January 1 of the year (as

				disclosed to the Secretary pursuant to section

				1860D–2(d)(4)(A)).

						.

				(2)Informing

			 beneficiaries of negotiated pricesSection 1860D–2(d) of the

			 Social Security Act (42 U.S.C. 1395w–102(d)) is amended by adding at the end

			 the following new paragraph:

					

						(4)Informing

				beneficiaries of negotiated prices

							(A)Requiring plans

				to disclose negotiated prices to the SecretaryNot later than

				November 8 of each year (beginning with 2006), each sponsor of a prescription

				drug plan shall disclose to the Secretary (in a manner specified by the

				Secretary) the negotiated price used for payment for each covered part D drug

				covered under the plan that will apply under the plan on January 1 of the

				subsequent year.

							(B)Secretary to

				make negotiated prices available on the CMS websiteNot later

				than November 15 of each year (beginning with 2006), the Secretary shall make

				information disclosed under subparagraph (A) available to the public through

				the Internet website of the Centers for Medicare & Medicaid

				Services.

							(C)Requiring plans

				to inform beneficiaries of January 1 negotiated priceNot later

				than January 10 of each year (beginning with 2007), each sponsor of a

				prescription drug plan shall appropriately inform (as determined by the

				Secretary) part D eligible individuals enrolled in the plan for the year of the

				negotiated price used for payment for each covered part D drug that is covered

				under the plan that was disclosed to the Secretary under subparagraph

				(A).

							.

				(b)RegulationsThe

			 Secretary of Health and Human Services shall promulgate regulations to carry

			 out the amendments made by this section.

			(c)Effective

			 DateThe amendments made by subsection (a) shall take effect on

			 January 1, 2007.

			

